—Motion for a stay pending appeal from an order denying claimant’s application for permission to make a mechanical recording for his own use of his oral examination before trial. Motion denied and appeal dismissed, without costs, on the ground that the order is not appealable since it does not affect a substantial right (see CPLR 5701, subd. [a] par. 2, cl. [v]). We note, however, that we see no valid reason for the denial of claimants application to make a cassette recording for his own .use of his oral examination in this case. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur,